DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 have been amended and examined. 

Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive.
On p. 9 of the remarks, Applicant essentially argues that cited art of record Wang discloses manual case amendments for output fact inference instead of the automatic inference of the claim. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Wang alone is not strictly relied upon to teach automatic inference. Cited art of record Park is relied upon to teach automatic inference. The combined teaching of both Wang and Park teaches the claimed limitation.
On p. 10 of the remarks, Applicant essentially argues that Wang requires human activity, and therefore teaches away from the teachings of Park (i.e. automatic inference). However, Applicant merely highlights Wang’s involvement of human interaction. Applicant has not shown 
On pp. 10-11 of the remarks, Applicant essentially argues that Wang teaches case-based reasoning and Park teaches rule-based reasoning which are incompatible combinations resulting from hindsight reasoning. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Both Wang and Park are involved with computer numerical control, are in the same field of endeavor as the instant application and would be well within the purview of one of ordinary skill in the art. 
On p. 11, Applicant essentially argues that Wang’s case similarity calculation fails to teach the claimed automatically inferring, in accordance with the factual knowledge, the new output facts associated with the new input facts, if the new input facts represent interpolations or extrapolations of some of the known input facts. Applicant argues that Wang requires human adaptation as opposed to the claimed limitations. However, Applicant has not persuasively argued that the presence of human involvement necessarily mans that automation does not occur. Indeed, any computerized process, such as in Wang’s CNC system, applies to a broad but .

Information Disclosure Statement
The information disclosure statement filed 11/21/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The “Non-Patent Literature Documents” citation 1, “Chinese Office Action dated September 7, 2021 for Application No. 201980073274.4” is not in the English language and has not been provided with a concise explanation of relevance. The reference has been placed in the application file, but the information referred to therein has not been considered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1, 6-9, and 11 have been amended to include the term “processor.” This term is not provided in the original disclosure. Note that any amendments to the disclosure should not introduce improper new matter.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: the final clause of claim 1 begins “for automatically inferring.” Claim 11 includes similar language to claim 1. This is improper since there is no subject for the clause. This appears to be a clerical error resulting from the amendment of the claim, and will be interpreted in view of the previous version of the claim as well as the prior clause in the claim as follows: “wherein the at least one processor is further configured for automatically inferring.” Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Claim 5 includes: “The system of claim 1, wherein wherein”. The word “wherein” is repeated. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: 
Claim 1 is directed to “A system … comprising: a knowledge base …; and at least once processor …” A knowledge base is a software based technology for storing data. The term processor is broad and can connote a CPU or an information processor, among other interpretations. Neither term is particularly defined in Applicant’s disclosure, and the term 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over cited art of record "Intelligent manufacturing system of impeller for computer numerical control (ONC) programming based on KBE" by Wang et al. (“Wang”) in view of cited art of record "Artificial intelligence approaches to determination of CNC machining parameters in manufacturing: a review" by Park et al. (“Park”) and U.S. Patent Application Publication 2019/0141542 by Ganapathi et al. (“Ganapathi”).

	In regard to claim 1, Wang discloses:
1. A system for tuning of axis control of a multi-axis machine, comprising: See Wang, Fig. 1, section 5. Note that Wang describes the system in the context of computer numerical control (“CNC”) programming, which inherently requires a computer to effectuate any programming. The system of Wang is implemented using computer components. 
a knowledge base for acquiring and maintaining factual knowledge associated with the tuning of the axis control, See Wang, Figs. 1and 2, e.g. “General knowledge base of CNC.” Also see section 2 and section 5 p. 4581 col. 2, ¶ 4-5 and p. 4582 col. 1, ¶ 1.
the factual knowledge having a uniform ontology and a uniform data representation, and See Wang, section 3.2, describing an object based syntax for 
the factual knowledge comprising known input facts associated with known output facts; and See Wang, Figs. 1 and 2, section 2 and section 5 p. 4581 col. 2, ¶ 4-5 and p. 4582 col. 1, ¶ 1-2, e.g. “The process decision-making template of CNC programming acquires machining objects specified by CNC machining engineers. This then deduces the main parameters (tool, spindle speed, feed rate, allowance, etc) to finish an operation from the work-piece material, machining position, processing methods, and a generalized knowledge of the impeller.”
at least one processor; See Wang, at least section 1 on p. 4577, e.g. “CNC programming.” Wang’s CNC programming is a computer based technology which inherently requires use of a processor.
wherein the at least one processor is configured for… inferring new output facts associated with given new input facts in accordance with the factual knowledge; See Wang, section 3.3, “Knowledge inference.” Also see Figs. 3-4 and 7, and section 5, p. 4582, col. 1, ¶ 2, e.g. “This then deduces the main parameters (tool, spindle speed, feed rate, allowance, etc) to finish an operation from the work-piece material, machining position, processing methods, and a generalized knowledge of the impeller.”
Wang does not expressly disclose automatically inferring. However, this is taught by Park. See Park, Fig. 4, sections 4.2-4.3, generally describing the use 
the output facts respectively including:
 at least one of a number of available axis control features, Wang, p. 4582, col. 1, ¶ 2, e.g. “tool.”
at least one of a number of available axis control modes associated with each of the at least one of the number of available axis control features, Wang, p. 4582, col. 1, ¶ 2, e.g. “spindle speed.”
at least one of a number of available axis control parameters associated with each of the at least one of the number of available axis control modes, and p. 4582, col. 1, ¶ 2, e.g. “allowance.”
Wang does not expressly disclose acceptable values for each of the at least one of the number of available axis control parameters; and However, this is taught by Ganapathi. See Ganapathi, ¶ 0124, e.g. “For the given scope that is indexed or parameterized by the scope-level data request related fields, the expert input may also define a first acceptable set 302 of parameter values for a first parameter.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ganapathi’s acceptable values with 
[wherein the at least one processor is further configured] for automatically inferring, in accordance with the factual knowledge, the new output facts associated with the new input facts, if the new input facts represent interpolations or extrapolations of some of the known input facts. See Wang, section 3.3 on p. 4579, describing inference using “case similarity calculation” as a form of interpolation or extrapolation of known cases, i.e. input facts, in order to find a solution, i.e. new output facts.

	In regard to claim 2, Wang discloses:
2. The system of claim 1, wherein the axis control of each of the multiple axes respectively being associated with 
a number of available axis control features, Wang, p. 4582, col. 1, ¶ 2, e.g. “tool.”
a number of available axis control modes associated with the number of available axis control features and  Wang, p. 4582, col. 1, ¶ 2, e.g. “spindle speed.”
a number of available axis control parameters associated with the number of available axis control modes. p. 4582, col. 1, ¶ 2, e.g. “allowance.”

	In regard to claim 3, Wang discloses:
3. The system of claim 1, wherein the input facts respectively comprising at least one of a machining method, a machining tool, a machined material, a tolerable surface quality, a tolerable accuracy, and a tolerable machining time. See Wang, p. 4577, section 1, ¶ 1, e.g. “machine tools.”

		In regard to claim 4, Wang discloses:
4. The system of claim 1, wherein the knowledge base being configured for acquiring the factual knowledge from a plurality of manufacturing or test cases on a plurality of multi-axis machines. See Wang, section 2, e.g. “The general knowledge base system is mainly composed of the practical case base of CNC parts programming, the CNC programming process knowledge base system, the CNC machining tool library, the cutting parameter library, the post processor library, and the library of CNC machine tools.” 

	In regard to claim 5, Wang discloses:
5. The system of claim 1, [] wherein a contradiction within the respective output facts is prevented by mutual exclusion or limitation of contradicting output facts according to known heuristics. See Wang, Fig. 6 and related sections of section 5, describing a decision making heuristic for providing solution output facts. Note that limiting contradicting outputs is an inherent quality of the decision making process that prevents contradictions.

	In regard to claim 6, Wang discloses:
6. The system claim 1, wherein the at least one processor is configured for automatically inferring, in accordance with the factual knowledge, the new output facts associated with the new input facts based on the associations between the known input facts and the known output facts. See Wang, section 3.3, describing the use of a case library providing an association of input and output.

	In regard to claim 7, Wang does not expressly disclose:
7. The system of claim 1, wherein the at least one processor is configured for automatically learning the associations between the known input facts and the known output facts. However, this is taught by Park. See Park, Fig. 4, Section 4.1, e.g. “neural nets generate their own knowledge by learning from domain examples.” Also see sections 4.2-4.3, generally describing the use of a neural network to train a knowledge base that is used to automatically determine new output (e.g. “an appropriate machining parameter”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wang’s inference with Park’s neural network in order to find appropriate parameters as suggested by Park.

	In regard to claim 8, Wang and Park also teach:
8. The system of claim 7, wherein the at least one processor is configured for automatically learning the associations between the known input facts and the known output facts based on machine learning. See Park, Fig. 4, Section 4.1.


9. The system of claim 8, the wherein the at least one processor is configured for automatically learning the associations between the known input facts and the known output facts based on supervised machine learning using the factual knowledge. See Park, Fig. 4, Section 4.1. Note that Park’s teaches “learning from domain examples,” which is a form of supervised machine learning.

	In regard to claim 10, Wang discloses:
10. A method of operating a system for tuning of axis control of a multi-axis machine, comprising: See Wang, at least Fig. 3, depicting a flowchart method.
All further limitations of claim 10 have been addressed in the above rejection of claim 1.

	In regard to claim 11, parent claim 10 is addressed above. All further limitations have been addressed in the above rejection of claims 1 and 10. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2018/0341248 by Mehr et al. teaches the use of a knowledge base including an inference system in a manufacturing system (see ¶ 0150).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James D. Rutten/            Primary Examiner, Art Unit 2121